 



Exhibit 10.41
Photon Dynamics, Inc.
2005 Employee Incentive Plan
RESTRICTED STOCK UNIT AGREEMENT
1. TERMS OF RESTRICTED STOCK UNIT
Pursuant to your Restricted Stock Unit Grant Notice (“Grant Notice”) and this
Restricted Stock Unit Agreement (this “Agreement”), Photon Dynamics, Inc. (the
“Company”) has granted you Restricted Stock Units (“RSUs”) under its 2005
Employee Incentive Plan, as amended (the “Plan”) with respect to the number of
shares of the Company’s Common Stock indicated in your Grant Notice. Defined
terms not explicitly defined in this Restricted Stock Unit Agreement but defined
in the Plan shall have the same definitions as in the Plan. Your Grant Notice,
this Agreement and the Plan constitute the entire understanding between you and
the Company regarding the RSUs.
2. VESTING OF RSUs
Subject to the terms of this Agreement and the Plan, your RSUs will vest as
provided in your Grant Notice, provided that except to the extent expressly
provided herein, vesting will cease upon the termination of your Continuous
Service for any reason. If a vesting date falls on a weekend or any other day
which is not a Trading Day, affected RSUs shall vest on the next following
Trading Day. The number of shares of Common Stock into which RSUs convert as
specified in the Grant Notice shall be adjusted for stock splits and similar
matters as specified in and pursuant to the Plan.
3. CONVERSION INTO COMMON STOCK
Shares of Common Stock will be issued or become free of restrictions as soon as
practicable following vesting of the RSUs (or such later date to the extent the
Company has permitted you to defer delivery of your shares and you have made a
valid election), provided that you have satisfied your tax withholding
obligations as specified in this Agreement and you have completed, signed and
returned any documents and taken any additional action that the Company deems
appropriate to enable it to accomplish the delivery of the shares of Common
Stock. The shares of Common Stock will be issued in your name (or may be issued
to your executor or personal representative, in the event of your death or
Disability), and may be effected by recording shares on the stock records of the
Company or by crediting shares in an account established on your behalf with a
brokerage firm or other custodian, in each case as determined by the Company. In
no event will the Company be obligated to issue a fractional share.
Notwithstanding the foregoing, (i) the Company shall not be obligated to deliver
any shares of the Common Stock during any period when the Company determines
that the conversion of a RSU or the delivery of shares hereunder would violate
any federal, state or other applicable laws and/or may issue shares subject to
any restrictive legends that, as determined by the Company’s counsel, is
necessary to comply with securities or other regulatory requirements, and
(ii) the date on which shares are issued may include a delay

1 of 6



--------------------------------------------------------------------------------



 



in order to provide the Company such time as it determines appropriate to
address tax withholding and other administrative matters.
4. TERMINATION OF SERVICE; DEATH, DISABILITY
(a) Except as expressly provided otherwise in this Agreement, if your Continuous
Service with the Company terminates for any reason, whether voluntarily or
involuntarily, all RSUs not then vested shall be cancelled on the date of such
termination of Continuous Service.
(b) Notwithstanding the foregoing clause (a), if you die or become Disabled
while in Continuous Service with the Company, your RSUs will become immediately
vested to the extent such RSUs would have become vested within 12 months after
the date of death or Disability, as applicable.
5. TAX WITHHOLDING
RSUs are taxable upon vesting based on the market value on the date of vesting.
To the extent required by applicable federal, state or other law, you shall make
arrangements satisfactory to the Company for the payment and satisfaction of any
income tax, social security tax, payroll tax, or payment on account of other tax
related to withholding obligations that arise by reason of vesting of a RSU and,
if applicable, any sale of shares of the Common Stock (whichever is applicable).
The Company shall not be required to issue or lift any restrictions on shares of
the Common Stock pursuant to your RSUs or to recognize any purported transfer of
shares of the Common Stock until such obligations are satisfied.
Unless provided otherwise by the Committee, these obligations will be satisfied
by the Company withholding a number of shares of Common Stock that would
otherwise be issued under the RSUs that the Company determines has a Market
Value sufficient to meet the tax withholding obligations. In the event that the
Committee provides that these obligations will not be satisfied under the method
described in the previous sentence, you authorize any successor plan
administrator, to sell a number of shares of Common Stock that are issued under
the RSUs, which the Company determines is sufficient to generate an amount that
meets the tax withholding obligations plus additional shares to account for
rounding and market fluctuations, and to pay such tax withholding to the
Company. The shares may be sold as part of a block trade with other participants
of the Plan in which all participants receive an average price. For this
purpose, “Market Value” will be calculated as the average of the highest and
lowest sales prices of the Common Stock as reported by NASDAQ on the day your
RSUs vest. The future value of the underlying shares of Common Stock is unknown
and cannot be predicted with certainty.
You are ultimately liable and responsible for all taxes owed by you in
connection with your RSUs, regardless of any action the Company takes or any
transaction pursuant to this Section with respect to any tax withholding
obligations that arise in connection with the RSUs. The Company makes no
representation or undertaking regarding the treatment

2 of 6



--------------------------------------------------------------------------------



 



of any tax withholding in connection with the grant, issuance, vesting or
settlement of the RSUs or the subsequent sale of any of the shares of Common
Stock underlying the RSUs that vest. The Company does not commit and is under no
obligation to structure the RSU program to reduce or eliminate your tax
liability.
6. RIGHTS AS A STOCKHOLDER
Your RSUs may not be otherwise transferred or assigned, pledged, hypothecated or
otherwise disposed of in any way, whether by operation of law or otherwise, and
may not be subject to execution, attachment or similar process. Any attempt to
transfer, assign, hypothecate or otherwise dispose of your RSUs other than as
permitted above, shall be void and unenforceable against the Company.
You will have the rights of a stockholder only after shares of the Common Stock
have been issued to you following vesting of your RSUs and satisfaction of all
other conditions to the issuance of those shares as set forth in this Agreement.
RSUs shall not entitle you to any rights of a stockholder of Common Stock,
except as otherwise determined by the Board. RSUs shall remain terminable
pursuant to this Agreement at all times until they vest. As a condition to
having the right to receive shares of Common Stock pursuant to your RSUs, you
acknowledge that unvested RSUs shall have no value for purposes of any aspect of
your relationship with the Company.
7. RSU NOT A SERVICE CONTRACT
Neither this Agreement nor any RSU is an employment or service contract, and
nothing in this Agreement or your RSU shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ or service of
the Company or an Affiliate, or of the Company or an Affiliate to continue your
employment or service. In addition, nothing in this Agreement or your RSU shall
obligate the Company or an Affiliate, their respective stockholders, Boards of
Directors, Officers or Employees to continue any relationship that you might
have as a Director or Consultant for the Company or an Affiliate. RSUs are not
part of your contract (if any) with the Company, your normal or expected
compensation, or other remuneration for any purposes, including for purposes of
computing severance pay or other termination compensation or indemnity.
8. DISPUTES
Any question concerning the interpretation of this Agreement, your Grant Notice,
the RSUs or the Plan, any adjustments required to be made thereunder, and any
controversy that may arise under this Agreement, your Grant Notice, the RSUs or
the Plan shall be determined by the Committee (including any person(s) to whom
the Committee has delegated its authority) in its sole and absolute discretion.
Such decision by the Committee shall be final and binding.

3 of 6



--------------------------------------------------------------------------------



 



9. AMENDMENTS
The Plan and RSUs may be amended or altered by the Board to the extent provided
in the Plan.
10. DATA PRIVACY
You explicitly and unambiguously consent to the collection, use and transfer, in
electronic or other form, of your personal data as described in this document by
the Company for the exclusive purpose of implementing, administering and
managing your participation in the Plan.
You hereby understand that the Company holds certain personal information about
you, including, but not limited to, your name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of stock or directorships held in the
Company, details of all RSUs or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in your favor, for
the purpose of implementing, administering and managing the Plan (“Data”). You
hereby understand that Data may be transferred to any third parties assisting in
the implementation, administration and management of the Plan, that these
recipients may be located in your country or elsewhere, and that the recipient’s
country may have different data privacy laws and protections than your country.
You hereby understand that you may request a list with the names and addresses
of any potential recipients of the Data by contacting your local human resources
representative. You authorize the recipients to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom you may elect to deposit any shares of Common Stock
acquired under your RSUs. You hereby understand that Data will be held only as
long as is necessary to implement, administer and manage your participation in
the Plan. You hereby understand that you may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing your local human resources
representative. You hereby understand, however, that refusing or withdrawing
your consent may affect your ability to participate in the Plan. For more
information on the consequences of your refusal to consent or withdrawal of
consent, you hereby understand that you may contact the human resources
representative responsible for your country at the local or regional level.
11. THE PLAN AND OTHER TERMS; OTHER MATTERS
(a) Certain capitalized terms used in this Agreement are defined in the Plan.
Any prior agreements, commitments or negotiations concerning the RSUs are
superseded by this Agreement and your Grant Notice. You hereby acknowledge that
a copy of the Plan has been made available to you.

4 of 6



--------------------------------------------------------------------------------



 



Your RSUs are subject to all the provisions of the Plan, the provisions of which
are hereby made a part of your RSUs, and are further subject to all
interpretations, amendments, rules and regulations, which may from time to time
be promulgated and adopted pursuant to the Plan. In the event of any conflict
between the provisions of your option and those of the Plan, the provisions of
the Plan shall control.
The grant of RSUs to an individual in any one year, or at any time, does not
obligate the Company or any Subsidiary to make a grant in any future year or in
any given amount and should not create an expectation that the Company or any
Subsidiary might make a grant in any future year or in any given amount.
(b) To the extent that the grant of RSUs refers to the Common Stock of the
Company, and as required by the laws of your country of residence or service,
only authorized but unissued shares thereof shall be utilized for delivery upon
vesting in accord with the terms hereof.
(c) Notwithstanding any other provision of this Agreement, if any changes in the
financial or tax accounting rules applicable to the RSUs covered by this
Agreement shall occur which, in the sole judgment of the Committee, may have an
adverse effect on the reported earnings, assets or liabilities of the Company,
the Committee may, in its sole discretion, modify this Agreement or cancel and
cause a forfeiture with respect to any unvested RSUs at the time of such
determination.
(d) Notwithstanding any other provision of this Agreement, the Grant Notice or
the Plan to the contrary, if, at the time of your termination of service with
the Company, you are a “specified employee” (as defined in Section 409A of the
Code), and one or more of the payments or benefits received or to be received by
you pursuant to the RSUs would constitute deferred compensation subject to
Section 409A, no such payment or benefit will be provided under the RSUs until
the earliest of (A) the date which is six months after your “separation from
service” for any reason, other than death or “disability” (as such terms are
used in Section 409A (a)(2) of the Code), (B) the date of your death or
“disability” (as such term is used in Section 409A (a)(2)(C) of the Code) or
(C) the effective date of a “change in the ownership or effective control” of
the Company (as such term is used in Section 409A (a)(2)(A)(v) of the Code). The
provisions of this Section shall only apply to the extent required to avoid your
incurrence of any penalty tax or interest under Section 409A of the Code or any
regulations or Treasury guidance promulgated thereunder. In addition, if any
provision of the RSUs would cause you to incur any penalty tax or interest under
Section 409A of the Code or any regulations or Treasury guidance promulgated
thereunder, the Company may reform such provision to maintain the maximum extent
practicable the original intent of the applicable provision without violating
the provisions of Section 409A of the Code.
(e) The law of the state of California shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of laws rules.

5 of 6



--------------------------------------------------------------------------------



 



(g) Copies of Photon Dynamics, Inc. Annual Report to Stockholders for its latest
fiscal year and Photon Dynamics, Inc. latest quarterly report are available,
without charge, at the Company’s business office.

6 of 6